Case 6:97-cr-60039-TAD-CBW Document 219 Filed 07/14/20 Page 1 of 1 PageID #: 1194



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                       *           CASE NO. 97-CR-60039-01
                                                 *
  VERSUS                                         *           JUDGE TERRY A. DOUGHTY

  MANUEL DAVID HERNANDEZ                         *           MAG. JUDGE WHITEHURST


                                   MEMORANDUM ORDER

         Pending before the Court is Defendant Manuel David Hernandez’s (“Hernandez”)

  Letter/Motion to Appoint Counsel [Doc. No. 217]. Hernandez requests the Court appoint him

  counsel to review the potential impact to his case of the United States Supreme Court decision in

  Ramos v. Louisiana, 140 S.Ct. 1390 (2020). The Court does not appoint counsel to review the

  possible impact of Supreme Court decisions on a particular case. If Hernandez believes he has a

  basis to submit a 28 U.S.C. § 2255 motion, he should do so. However, Hernandez is reminded

  that he must obtain authorization from the United States Court of Appeal for the Fifth Circuit to

  present a second and successive claim under § 2255. Accordingly,

         IT IS ORDERED that Hernandez’s Letter/Motion to Appoint Counsel [Doc. No. 217] is

  DENIED.

         Monroe, Louisiana, this 14th day of July, 2020.



                                                      ___________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE


                                                 1
